UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6888



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES EDWARD DAWKINS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-95-9)


Submitted:   September 5, 2002        Decided:    September 10, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Edward Dawkins, Appellant Pro Se.    Jack M. Knight, Jr.,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Edward Dawkins seeks to appeal the district court’s

order denying his motions correctly construed as requesting relief

under 28 U.S.C. § 2255 (2000).     We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court. See United States v. Dawkins,

No. CR-95-9 (W.D.N.C. May 24, 2002).          Dawkins’ motion for the

appointment of counsel is denied.         We deny leave to proceed on

appeal in forma pauperis.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2